Order entered February 7, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01681-CV

                             WALTER MITCHELL, Appellant

                                              V.

         TONYA CHANDLER, FRANK FORSHEE, PATRICK PARKER, AND
                     LETRICIA TARRANT, Appellees

                                          ORDER


       The Court GRANTS appellant’s February 1, 2013 second motion for extension of time to

file his jurisdictional letter brief and ORDERS appellant to file the letter brief no later than

February 15, 2013. No further extensions will be granted absent exigent circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE